Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 01/22/2021 ("01-22-21 Final OA"), the Applicant amended the independent claims 1, 7 and 13 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 03/31/2021.  

Response to Arguments
Applicant's amendments to the title have overcome the Objection to the Specification set forth on page 5 under line item number 1 of the 01-22-21 Final OA.
Applicant's amendments to the independent claims 1, 7 and 13 have overcome the 35 U.S.C. 112(a) rejection of claims 1-13 set forth starting on page 5 under line item number 2 of the 01-22-21 Final OA.
Applicant's amendments to the independent claims 1, 7 and 13 have overcome the 35 U.S.C. 112(a) rejection of claims 1-13 set forth starting on page 6 under line item number 3 of the 01-22-21 Final OA.

Allowable Subject Matter
Claims 1-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record including Yamamoto, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, reacting the first precursor and the second precursor to form a third material on the first material. 
Claims 2-6 are allowed, because they depend from the allowed independent claim 1.

Independent claim 7 is allowed, because the prior art of record including Yamamoto, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 7, removing a first portion of the heat-curable layer on the first material to expose the first material while leaving a second portion of the heat-curable layer on the second material; 
depositing a third material on the first material; and
removing the second portion of the heat-curable layer. 
Claims 8-12 are allowed, because they depend from the allowed independent claim 7.

Independent claim 13 is allowed, because the prior art of record including Yamamoto, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 13, selectively depositing a third material on the first material without depositing on the second material. 
Claims 14-18, 21 and 22 are allowed, because they depend from the allowed independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 April 2021